37 F.3d 1502NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
UNITED STATES of America, Appellant,v.James SIMPSON, Appellee.
No. 94-1224.
United States Court of Appeals,Eighth Circuit.
Submitted:  Sept. 13, 1994.Filed:  Oct. 20, 1994.

Before MAGILL, Circuit Judge, BRIGHT, Senior Circuit Judge, and LOKEN, Circuit Judge.
PER CURIAM.


1
This sentencing guidelines case comes before us for a second time.  In the earlier appeal, the trial court's downward departure was reversed, vacated and remanded.   United States v. Simpson, 7 F.3d 813 (8th Cir. 1993).


2
On the remand, the district court elaborated upon its reasons for departure and imposed essentially the same sentence-twelve months imprisonment to be satisfied by six months in a jail-type institution with work release, plus supervised release for a term of three years with certain special conditions and a special assessment of fifty dollars for each of the seven counts of conviction.


3
The Government, unsatisfied with the term of incarceration, has again appealed, asserting that the record in this case does not support the determination of the district court that the defendant can receive a prison term departing from the guidelines.


4
We have carefully reviewed the record and conclude that the evidence does not support the downward departure as made by the district court.


5
Accordingly, we remand for resentencing within the appropriate sentencing guidelines provisions and range.